           Case 1:20-cv-00906-JLT Document 18 Filed 06/15/21 Page 1 of 1



1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10   WENDELL MOLES,                                   )   Case No.: 1:20-cv-0906 JLT
                                                      )
11                  Plaintiff,                        )   ORDER REMANDING THE MATTER
                                                      )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
12          v.                                        )   § 405(g)
                                                      )
13   ANDREW SAUL,                                     )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                 )   FAVOR OF PLAINTIFF, WENDELL MOLES,
14                                                    )   AND AGAINST DEFENDANT, ANDREW SAUL,
                    Defendant.                        )   COMMISSIONER OF SOCIAL SECURITY
15                                                    )

16          On June 14, 2021, the parties stipulated to a voluntary remand pursuant to sentence four of 42

17   U.S.C. § 405(g). (Doc. 17.) Pursuant to the terms of the stipulation, an ALJ shall “reassess Plaintiff’s

18   subjective statements,” complete the administrative record, and issue a new decision. (Id. at 2.)

19   Further, the parties stipulated that judgment shall be entered in favor of Plaintiff. (Id.) Based upon the

20   terms of the stipulation, the Court ORDERS:

21          1.      The matter is REMANDED for further administrative proceedings under sentence four

22                  of 42 U.S.C. § 405(g); and

23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Wendell Moles and

24                  against Andrew Saul, Commissioner of Social Security.

25
26   IT IS SO ORDERED.

27      Dated:     June 15, 2021                             _ /s/ Jennifer L. Thurston
28                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
